DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation “the transportable enclosure is sized to fit inside a cargo van and/or sized to fit inside a tractor trailer” in Lines 11-12.
	The Specification does not provide a standard that can be used to determine the size of the transportable enclosure. The sizes of a cargo van and a tractor trailer can be significantly different. The metes and bounds of claim 1 cannot be ascertained.
	Claims 2-3, 5-6, 9-15 and 17-18 depend from Claim 1 and are rejected under 112(b) for the same reasons as disclosed above.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	 Claim 1 recites the limitation “housed within a transportable enclosure, and wherein the transportable enclosure is sized to fit inside a cargo van and/or is sized to fit inside a tractor trailer;” in Lines 10-12.
The examiner suggests amending the limitation to recite: housed within a transportable enclosure;.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Gaither (2019/0248243) discloses based on amount of solar absorption moving a vehicle to another location meeting optimal solar exposure requirements (Par.80)  fails to teach alone or in combination “ tracking a solar-energy generation rate for each mobile computerized recharging station with the remote server; comparing the solar-energy generation rate for each mobile computerized recharging station amongst each other with the remote server in order to identify at least one low solar-energy generation station with a low solar-energy generation rate, wherein the low solar-energy generation station is from the plurality of mobile computerized recharging stations; comparing the location-based weather data to the station location of the low solar-energy generation station with the remote server in order to identify an ideal location for generating solar energy with the low solar-energy generation station; and, physically moving the low solar-energy generation station to the ideal location for generating solar energy”, in combination will all additional cited elements in independent claim 1. Claims 2-3, 5-6, 9-15 and 17-18 depend from Claim 1 and would be allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/           Examiner, Art Unit 2859     

/RICHARD ISLA/           Supervisory Patent Examiner, Art Unit 2859